Case 17-40573-elm13 Doc 82 Filed 05/21/19        Entered 05/21/19 09:49:51    Page 1 of 2




MARILYN D. GARNER, ESQ.
2007 E. Lamar Blvd., Suite 200
Arlington, Texas 76006
(817) 505-1499; (817) 549-7200 (FAX)
Attorney for Debtor


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


IN RE                                     §
                                          §
SUN CHA URIEGAS                           §      CASE NO. 17-40573-ELM13
                                          §
                                          §
Debtor.                                   §


            WITHDRAWAL OF MOTION TO DISMISS CHAPTER 13 CASE

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

        NOW COMES Sun Cha Uriegas, Debtor for the referenced Chapter 13 case and gives

notice of Withdrawal of Motion to Dismiss Chapter 13 Case.

        WHEREFORE, PREMISES CONSIDERED, Debtor withdraws the Motion to Dismiss

Chapter 13 Case.

Dated: May 21, 2019                              Respectfully submitted,


                                                 /s/Marilyn D. Garner
                                                 Marilyn D. Garner
                                                 SBOT No. 07675550
                                                 2007 East Lamar Blvd., Suite 200
                                                 Arlington, Texas 76006
                                                 (817) 505-1499; (817) 549-7200 (FAX)
Case 17-40573-elm13 Doc 82 Filed 05/21/19          Entered 05/21/19 09:49:51      Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was sent via first class
and/or electronic mail to the parties on the attached creditor matrix on May 21, 2019:



                                                   /s/Marilyn D. Garner
                                                   Marilyn D. Garner
